PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Patent No. 11,069,882
Issue Date: July 20, 2021
Application No. 16/365,251
Filed: March 26, 2019
Attorney Docket No. 185760
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the Request For Refund filed May 18, 2021.    

The request is DISMISSED.

The request for refund is dismissed because USPTO regulations require that papers filed in the application be signed by a registered attorney or agent, by the applicants (inventors) or by the assignee of the entire interest who has taken action in the application in accordance with 37 CFR 3.71.  The request was signed by Scott M. Schulte.  If Scott M. Schulte is an attorney of record for the above-identified application, a registration number must be provided.

Note 37 CFR 1.33(b), which states:

Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:

(1)  A patent practitioner of record;
(2)  A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3)  The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

In view of the above, the request for refund cannot be granted at this time.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions